SUPPLEMENT DATED AUGUST 17, 2011 TO PROSPECTUS DATED MAY 1, 2011 Prudential Variable Contract Account GI-2 WITH RESPECT TO AICPA GROUP VARIABLE UNIVERSAL LIFE For Members Certificates effective on or after 01/01/2009 The Contract Holder section on page 15 is revised as follows: Contract Holder The Contract Holder is JP Morgan Chase Bank, as Trustee of the American Institute of Certified Public Accountants Insurance Trust.Effective on or about January 1, 2012 Bank of New York Mellon will replace JP Morgan Chase Bank as Contract Holder. AICPA2SUP101 Ed. 8/2011
